

114 S1529 IS: Safety, Accountability, and Federal Enforcement of Limos Act of 2021
U.S. Senate
2021-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1529IN THE SENATE OF THE UNITED STATESMay 10, 2021Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish safety standards for certain limousines, and for other purposes.1.Short titleThis Act may be cited as the Safety, Accountability, and Federal Enforcement of Limos Act of 2021 or the SAFE Limos Act.2.Limousine compliance with Federal safety standards(a)Limousine standards(1)Safety belt and seating system standards for limousinesNot later than 2 years after the date of the enactment of this Act, the Secretary shall prescribe a final rule—(A)that amends Federal Motor Vehicle Safety Standard Numbers 208, 209, and 210 to require to be installed in limousines at each designated seating position, including on side-facing seats—(i)an occupant restraint system consisting of integrated lap shoulder belts; or(ii)an occupant restraint system consisting of a lap belt if the occupant restraint system described in clause (i) does not meet the need for motor vehicle safety; and(B)that amends Federal Motor Vehicle Safety Standard Number 207 to require limousines to meet standards for seats (including side-facing seats), seat attachment assemblies, and seat installation to minimize the possibility of their failure by forces acting on them as a result of vehicle impact.(2)Report on retrofit assessment for limousinesNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that assesses the feasibility, benefits, and costs with respect to the application of any requirement established under paragraph (1) to a limousine introduced into interstate commerce before the date on which the requirement takes effect.(b)Safety regulation of limousines(1)In generalSection 30102(a)(6) of title 49, United States Code, is amended—(A)in subparagraph (A), by striking or at the end;(B)in subparagraph (B), by striking the period and inserting ; or; and(C)by adding at the end the following:(C)modifying a passenger motor vehicle (as such term is defined in section 32101) that has already been purchased by the first purchaser (as such term is defined in subsection (b)) by increasing the wheelbase of the vehicle so that the vehicle has increased seating capacity.. (2)Effective dateThe amendments made by paragraph (1) shall apply beginning on the date that is 1 year after the date of the enactment of this Act.(c)Limousine compliance with Federal safety standards(1)In generalChapter 301 of title 49, United States Code, is amended by inserting after section 30128 the following:30129.Limousine compliance with Federal safety standards(a)RequirementBeginning on the date that is 1 year after the date of the enactment of this section, a limousine remodeler may not offer for sale, lease, or rent, introduce or deliver for introduction into interstate commerce, or import into the United States a new limousine unless the limousine remodeler has submitted to the Secretary a vehicle remodeler plan (or an updated vehicle remodeler plan required by subsection (b), as applicable) that describes how the remodeler is mitigating risks to motor vehicle safety posed by the limousines of the remodeler. A vehicle remodeler plan shall include the following:(1)Verification and validation of compliance with applicable motor vehicle safety standards.(2)Design, quality control, manufacturing, and training practices adopted by the limousine remodeler.(3)Customer support guidelines, including instructions for limousine occupants to wear seatbelts and limousine operators to notify occupants of the date and results of the most recent inspection of the limousine.(b)UpdatesEach limousine remodeler shall submit an updated vehicle remodeler plan to the Secretary each year.(c)Publicly availableThe Secretary shall make any vehicle remodeler plan submitted under subsection (a) or (b) publicly available not later than 60 days after the date on which the plan is received, except the Secretary may not make publicly available any information relating to a trade secret or other confidential business information (as such terms are defined in section 512.3 of title 49, Code of Federal Regulations (or any successor regulation)).(d)ReviewThe Secretary may inspect any vehicle remodeler plan submitted by a limousine remodeler under subsection (a) or (b) to enable the Secretary to determine whether the limousine remodeler has complied, or is complying, with this chapter or a regulation prescribed or order issued pursuant to this chapter.(e)Rule of constructionNothing in this section may be construed to affect discovery, a subpoena or other court order, or any other judicial process otherwise allowed under applicable Federal or State law.(f)DefinitionsIn this section, the following definitions apply:(1)Certified passenger motor vehicleThe term certified passenger motor vehicle means a passenger motor vehicle that has been certified in accordance with section 30115 to meet all applicable motor vehicle safety standards.(2)Incomplete vehicleThe term incomplete vehicle has the meaning given such term in section 567.3 of title 49, Code of Federal Regulations (or any successor regulation).(3)LimousineThe term limousine means a motor vehicle—(A)that has a seating capacity of 9 or more persons (including the driver);(B)with a gross vehicle weight rating greater than 10,000 pounds but not greater than 26,000 pounds; and(C)that the Secretary has determined by regulation has physical characteristics resembling—(i)a passenger car;(ii)a multipurpose passenger vehicle; or(iii)a truck with a gross vehicle weight rating of 10,000 pounds or less.(4)Limousine operatorThe term limousine operator means a person who owns or leases, and uses, a limousine to transport passengers for compensation.(5)Limousine remodelerThe term limousine remodeler means a person who alters or modifies by addition, substitution, or removal of components (other than readily attachable components) an incomplete vehicle, a vehicle manufactured in two or more stages, or a certified passenger motor vehicle before or after the first purchase of the vehicle to manufacture a limousine.(6)Multipurpose passenger vehicleThe term multipurpose passenger vehicle has the meaning given such term in section 571.3 of title 49, Code of Federal Regulations (or any successor regulation).(7)Passenger carThe term passenger car has the meaning given such term in section 571.3 of title 49, Code of Federal Regulations (or any successor regulation).(8)Passenger motor vehicleThe term passenger motor vehicle has the meaning given such term in section 32101.(9)TruckThe term truck has the meaning given such term in section 571.3 of title 49, Code of Federal Regulations (or any successor regulation)..(2)EnforcementSection 30165(a)(1) of title 49, United States Code, is amended by inserting 30129, after 30127,.(3)Clerical amendmentThe table of sections for subchapter II of chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30128 the following:30129. Limousine compliance with Federal safety standards..(d)Limousine crashworthiness(1)ResearchNot later than 4 years after the date of the enactment of this Act, the Secretary shall complete research into the development of motor vehicle safety standards for side impact protection, roof crush resistance, and air bag systems for the protection of occupants for limousines with alternative seating positions, including perimeter seating arrangements.(2)Rulemaking or report(A)Crashworthiness standards(i)In generalNot later than 2 years after the completion of the research required under paragraph (1), except as provided in clause (ii), the Secretary shall prescribe a final motor vehicle safety standard, for the protection of occupants in limousines with alternative seating positions, for each of the following:(I)Side impact protection.(II)Roof crush resistance.(III)Air bag systems.(ii)Requirements and considerationsThe Secretary may only prescribe a motor vehicle safety standard described in clause (i) if the Secretary determines that such standard meets the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code.(B)ReportIf the Secretary determines that a standard described in subparagraph (A)(i) does not meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall publish in the Federal Register and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing the reasons for not prescribing such standard.(e)Limousine evacuation(1)ResearchNot later than 2 years after the date of the enactment of this Act, the Secretary shall complete research into safety features and standards that aid evacuation in the event that one exit in the passenger compartment of a limousine is blocked.(2)StandardsNot later than 3 years after the date of the enactment of this Act, the Secretary shall prescribe a final motor vehicle safety standard based on the results of the research under paragraph (1).(f)Limousine inspection disclosure(1)In generalA limousine operator may not introduce a limousine into interstate commerce unless the limousine operator has prominently disclosed in a clear and conspicuous notice, including on the website of the operator if the operator has a website, the following:(A)The date of the most recent inspection of the limousine required under State or Federal law.(B)The results of the inspection.(C)Any corrective action taken by the limousine operator to ensure the limousine passed inspection.(2)Federal Trade Commission enforcementThe Federal Trade Commission shall enforce this subsection in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this subsection. Any person who violates this subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(3)Savings provisionNothing in this subsection shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.(4)Effective dateThis subsection shall take effect 180 days after the date of the enactment of this Act.(g)Event data recorders for limousines(1)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall prescribe a final motor vehicle safety standard requiring the use of event data recorders for limousines.(2)Privacy protectionsAny standard prescribed under paragraph (1) pertaining to event data recorder information shall be consistent with the collection and sharing requirements under the FAST Act (Public Law 114–94) and any other applicable law.(h)DefinitionsIn this section, the following definitions apply:(1)Event data recorderThe term event data recorder has the meaning given such term in section 563.5 of title 49, Code of Federal Regulations (or any successor regulation).(2)LimousineThe term limousine has the meaning given such term in section 30129 of title 49, United States Code, as added by this section.(3)Limousine operatorThe term limousine operator has the meaning given such term in section 30129 of title 49, United States Code, as added by this section.(4)Limousine remodelerThe term limousine remodeler has the meaning given such term in section 30129 of title 49, United States Code, as added by this section.(5)Motor vehicleThe term motor vehicle has the meaning given such term in section 30102(a) of title 49, United States Code.(6)Motor vehicle safety standardThe term motor vehicle safety standard has the meaning given such term in section 30102(a) of title 49, United States Code.(7)SecretaryThe term Secretary means the Secretary of Transportation.(8)StateThe term State has the meaning given such term in section 30102(a) of title 49, United States Code.